Filed Pursuant to Rule 497(e) 1933 Act File No. 333-114371 1940 Act File No. 811-21556 Perritt Ultra MicroCap Fund May 11, 2012 EXPLANATORY NOTE On behalf of the Perritt Ultra MicroCap Fund, a series of Perritt Funds, Inc. (the “Company”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of FormN-1A.The interactive data file included as an exhibit to this filing relates to the Supplement filed with the Securities and Exchange Commission on behalf of the Company pursuant to Rule 497(e) under the Securities Act on April 30, 2012; such form of Supplement (Accession Number 0000894189-12-002400) is incorporated by reference into this Rule 497 Document. EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
